Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 27, 2020

                                     No. 04-20-00068-CR

                                 James Deangelo JOHNSON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR12139A
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
       Appellant’s court-appointed counsel filed a motion to dismiss signed by counsel but not
by Appellant. We denied the motion for lack of Appellant’s signature. On April 27, 2020,
counsel filed a “Motion to Extend Filing Deadlines.” The record is presently due on May 14,
2020; counsel requested an extension until June 20, 2020.
        Counsel’s motion is GRANTED. The clerk’s and reporter’s records are due on June 20,
2020.
        We caution counsel that any motion to dismiss this appeal must be signed by Appellant
and counsel. See TEX. R. APP. P. 42.2 (requiring the appellant’s signature to authorize a
voluntary motion to dismiss); Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st
Dist.] 1998, pet. ref’d) (“The appellant and his or her attorney must sign the written motion to
dismiss . . . .”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court